Case 2:20-cv-06404-ER Document 2 Filed 12/29/20 Page 1 of 8

UNITED STATES DISTRICT COURT
for the

EASTERN DISTRICT OF PENNSYLVANIA

Michele Williamson
1223 S. 56" Street
Philadelphia, PA 19143,
Plaintiff
No. 20-CV-

 

vs.

Hartford Steam Boiler Inspection
& Insurance Company

595 Swedesford Road’

Wayne, PA 19087,

Life Insurance Company

Of North America

Two Liberty Place

1601 Market Street
Philadelphia, PA 19192-2235,

CIGNA Life & Health Insurance Co.
Two Liberty Place

1601 Market Street

Philadelphia, PA 19192,

and

Connecticut General Corporation :

900 Cottage Grove Road ;

Bloomfield, CT 06002-2920,
Defendants
Case 2:20-cv-06404-ER Document 2 Filed 12/29/20 Page 2 of 8

 

CIVIL COMPLAINT

JURISDICTION

_ This Court has Jurisdiction over the subject matter and amount in controversy pursuant

to 28 U.S.C. §1367, 29 U.S.C. §1109, 29 U.S.C. §1001, 29 U.S.C. §1002,29 U.S.C. $1132,
ERISA §502(a)(1){B), and §503.

NATURE OF THE CASE

Michele Williamson is an adult individual who resides at 1223 South 56" Street,
Philadelphia, PA 19143.

Commencing on August 1, 2001, and at all times relevant hereto, Plaintiff was a permanent
employee of the Hartford Steam Boiler Inspection and Insurance Company located at 595
East Swedesford Road, Wayne, PA 19143.

Defendant, Hartford Steam Boiler Inspection and Insurance Company, located at 595 East
Swedesford Road, Wayne, PA 19143, is a corporation doing business in Pennsylvania.

_ The Plaintiff worked thirty-five (35) hours per week at a rate of twenty-two dollars fifty
cents ($35.50) per hour.

_ The Life Insurance Company of North America is a corporation doing business in
Philadelphia, Pennsylvania. Its principle place of business is Two Liberty Place, 1601
Market Street, Philadelphia, PA 119192-2235.

_ The Life Insurance Company of North America, for all times relevant hereto, is a subsidiary
and agent of the Connecticut General Corporation.

_ The Life Insurance Company of North America, for all times relevant hereto, is an agent of
the CIGNA Life and Health Insurance Company.

_ The Life Insurance Company of North America is in the business of providing life, health
and accident insurance as well as short and long- term disability benefits to employees by
way of their employer programs which is an “employee welfare benefit plan” as defined
by 29 U.S.C. §1002.
10.

11.

12.

13.

14.

i.

16.

17.

18.

19.

20.

21.

22.

23:

Case 2:20-cv-06404-ER Document 2 Filed 12/29/20 Page 3 of 8

The CIGNA Life & Health Insurance Company is a corporation doing business in
Philadelphia, Pennsylvania. Its principle place of business is Two Liberty Place, 1601
Market Street, Philadelphia, PA 119192.

The CIGNA Life & Health Insurance Company, for all times relevant hereto, is a subsidiary
and agent of the Connecticut General Corporation.

The CIGNA Life & Health Insurance Company, for all times relevant hereto, is an agent of
the Life Insurance Company of North America.

The CIGNA Life & Health Insurance Company is in the business of providing life, health and
accident insurance as well as short and long-term disability benefits to employees by way
of their employer programs which is an “employee welfare benefit plan” as defined by 29
U.S.C. §1002.

The Connecticut General Corporation is a corporation which provides life, health and
accident insurance through its subsidiaries, inter alia, the Life Insurance Company of North
America and the CIGNA Life & Health Insurance Company, all of which provides “employee
welfare benefit plan” as defined by 29 U.S.C. §1002.

For all times relevant hereto, the Life Insurance Company of North America and the CIGNA
Life & Health Insurance Company were agents of the Connecticut General Corporation.

The Connecticut General Corporation has its principle place of business as 900 Cottage
Grove Road, Bloomfield, Connecticut 06002.

Plaintiff maintained the full-time position of claims analyst from August 1, 2001, until the
date of her disability on September 26, 2017.

Plaintiff's position was sedentary, causing her to sit ninety per cent (90%) of the work day.

The Claimant, Michele Williamson, was suffering from acute pain brought on by hemorrhoids for
months before seeking medical intervention.

The pain from the condition became so severe Claimant had surgery to remove hemorrhoids on
july 26, 2017, by Dr. Samir N. Parikh.

Pre and post-surgical testing revealed Claimant to have stage three anal cancer.
Claimant commenced a course of treatment with cancer specialist Dr. Brian S. Wojciechowski.

The treatment by Dr. Wojciechowski caused Claimant to be hospitalized for three (3) weeks in
August 2017, while taking chemotherapy.
24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

Case 2:20-cv-06404-ER Document 2 Filed 12/29/20 Page 4 of 8

it was determined that Claimant was allergic to chemotherapy. So, she was given an additional
course of radiation.

On August 24, 2017, CIGNA Insurance Company, under Plan Number SHD-0961928, Incident
Number 10325555-01, Plan Name being THE HARTFORD STEAM BOILER INSPECTION &
INSURANCE COMPANY and Administered by the Life Insurance Company of North America,
approved Plaintiff's application for Short Term Disability. (See Exhibit “A” attached hereto.)

Plaintiff's Employee Disability Plan qualifies and falls under the auspices of ERISA §502(a)(1)(B),
and §503.

Pursuant to Plaintiff's Insurance Plan, she was eligible to receive maximum Short Term Disability
benefits from July 26, 2017, until January 23, 2018. (See Exhibit “B” attached hereto.)

After January 23, 2018, Plaintiff would be eligible for Long Term Disability benefits only.

On February 13, 2018, Plaintiff's Long Term Disability benefits were approved effective January
22, 2018. (See Exhibit “C” attached hereto.)

Although Claimant showed minor improvement as of March 15, 2019, her medical providers still
felt she was not capable of returning to work.

As a result of her condition, Plaintiff continued receiving Long Term Disability benefits.

On August 2, 2018, CIGNA Insurance Company defined Disability/Disabled pursuant to Plaintiff's
disability policy, i-e.,

“The Employee is considered Disable if, solely because of injury or Sickness, he or she is:
1. Unable to perform the material duties of his or her Regular Occupation; and
2. Unable to earn 80% or more of his or her Indexed Earnings from working in his or
her Regular Occupation.
After Disability Benefits have been payable for 24 months, the Employee is considered Disabled
if, solely due to Injury or Sickness, he or she is :
1. Unable to perform the material duties of any occupation for which he or she is, or
may reasonably become, qualified based on education, training or experience; and
2. Unable to earn 80% or more of his or her Indexed Earnings.
The Insurance Company will require proof of earnings and continued Disability.”

On or about August 8, 2018, one of Plaintiff's doctors, Dr. Brian Wojciechowski, by telephone and
through a written report that Plaintiff was not capable of returning to work. (See Exhibit “D”
attached hereto.) :

At the time of Dr. Wojciechowski’s evaluation, Plaintiff was taking BYSTOLIC for high blood
pressure which causes dizziness, fatigue, weakness and diarrhea
35.

36.

aT.

38:

39.

40.

41.

A2.

43.

44,

AS.

46.

47.

48.

49,

Case 2:20-cv-06404-ER Document 2 Filed 12/29/20 Page 5 of 8

Also, Plaintiff was taking ENALAPRIL, a beta blocker which also causes dizziness, fatigue and limb
weakness.

Also, Plaintiff was taking ESCITALOPRAM for depression resulting from the cancer diagnosis and
the inability to work.

She was also taking FENTANYL which must be applied to her anal cavity and general area every
few hours to promote healing and decrease irritation.

She was also taking MIRTAZAPINE for anxiety.
Plaintiff was also taking OXYCODONE to combat the intense anal and hemorrhoidal pain.

Plaintiff was also taking PROCHLORPERAZINE to combat the nausea brought on by the other
medicines.

Sitting upright causes Plaintiff to have constant excruciating pain.
The medicine Plaintiff uses to combat the anal pain compromises her ability to function.z

Claimant’s position is ninety per cent (90%) sedentary. Therefore, performing her employment
responsibilities would cause constant excruciating pain.

At the time of Plaintiff's disability, she was under a Disability Insurance Policy named Munich RE,
Policy Number LK-0962727, Incident Number 10325555-02 and Life Insurance Co. of North
America as underwriter.

Notwithstanding Dr. Wojciechowski’s evaluation, on September 10, 2018, CIGNA Insurance
Company ceased to pay Plaintiff Long Term Disability benefits. (See Exhibit “E” attached
hereto.)

On October 16, 2018, in a timely fashion pursuant to Plaintiff's disability policy, Plaintiff,
by and through her attorney, Calvin Taylor, Jr., Esquire, Appealed Defendants’ September
10, 2018, Decision. (See Exhibit “FE” attached hereto.)

On December 20, 2018, Defendants Denied Plaintiff's Appeal, re-affirming their decision
to cease paying Plaintiff Long Term Disability benefits. (See Exhibit “G” attached hereto.)

Plaintiff's Appeal of Defendants’ Denial and Defendants Denying Plaintiff's Appeal
exhausted Plaintiff's administrative remedies.

Pursuant to the definition of “disability” as contained in the policy, Plaintiff's condition
meets all criteria.
Case 2:20-cv-06404-ER Document 2 Filed 12/29/20 Page 6 of 8

50. Consequently, Defendants’ denial of Plaintiff's Long-Term Disability benefits is
unreasonable.

51. On March 1, 2018, based on the afore-stated disability, Plaintiff filed an application for
disability and disability insurance benefits with the Social Security Administration.

52. On May 20, 2019, Plaintiff testified concerning her disability at a Social Security hearing
before Federal Administrative Law Judge, Kimberly Varillo.

53. On June 12, 2019, Judge Kimberly Varillo rendered a Fully Favorable Decision, ruling that
pursuant to §§ 216(i) and 223(d) of the Social Security Act Plaintiff has been disabled since
July 25, 2017. (See Exhibit “H” attached hereto.)

54. Therefore, Defendants’ cessation of Plaintiff's long term disability benefits are
unreasonable as a matter of law.

WHEREFOE, Plaintiffs Humbly and Respectfully Request this Court Grant Plaintiff All Unpaid
Benefits Retroactive to September 12, 2018, Up to the Present Time and All Accumulated
Attorneys Fees.

COUNT |
PLAINTIFF, MICHELE WILLIAMSON
vs.
DEFENDANT, HARTFORD STEAM BOILER INSPECTION & INSURANCE COMPANY

DENIAL OF BENEFITS
(ERISA §502(a)(1)(B) & §503)

55. Paragraphs one through forty-nine are incorporated by reference as though fully set forth
at length herein.

56. Pursuant to the definition of “disability” as contained in the policy, Plaintiffs condition
meets all criteria.

57, Consequently, Defendants’ denial of Plaintiffs Long-Term Disability is unreasonable.

WHEREFOE, Plaintiffs Humbly and Respectfully Request this Court Grant Plaintiff All Unpaid
Benefits Retroactive to September 12, 2018, Up to the Present Time and All Accumulated

Attorney’s Fees.
Case 2:20-cv-06404-ER Document 2 Filed 12/29/20 Page 7 of 8

COUNT Il
PLAINTIFF, MICHELE WILLIAMSON
VS.
DEFENDANT, LIFE INSURANCE COMPANY OF NORTH AMERICA

oe ee

DENIAL OF BENEFITS
(ERISA §502(a)(1)(B) & §503)

58, Paragraphs one through fifty-two are incorporated by reference as though fully set forth
at length herein.

59. Pursuant to the definition of “disability” as contained in the policy, Plaintiff's condition
meets all criteria.

60. Consequently, Defendants’ denial of Plaintiff's Long-Term Disability is unreasonable.

WHEREFOE, Plaintiffs Humbly and Respectfully Request this Court Grant Plaintiff All Unpaid
Benefits Retroactive to September 12, 2018, Up to the Present Time and All Accumulated
Attorneys Fees.

COUNT Il
PLAINTIFF, MICHELE WILLIAMSON
vs.
DEFENDANT, CIGNA LIFE & DEATH INSURANCE COMPANY

DENIAL OF BENEFITS
(ERISA §502(a)(1)(B) & §503)

61. Paragraphs one through fifty-five are incorporated by reference as though fully set forth
at length herein.

62. Pursuant to the definition of “disability” as contained in the policy, Plaintiff's condition
meets all criteria.

63. Consequently, Defendants’ denial of Plaintiff's Long -Term Disability is unreasonable.
WHEREFOE, Plaintiffs Humbly and Respectfully Request this Court Grant Plaintiff All Unpaid

Benefits Retroactive to September 12, 2018, Up to the Present Time and All Accumulated
Attorneys Fees.
Case 2:20-cv-06404-ER Document 2 Filed 12/29/20 Page 8 of 8

COUNT IV
PLAINTIFF, MICHELE WILLIAMSON
VS.
DEFENDANT, CONNECTICUT GENERAL CORPORATION

DENIAL OF BENEFITS
(ERISA §502(a)(1)(B) & §503)

64. Paragraphs one through fifty-eight are incorporated by reference as though fully set forth
at length herein.

65. Pursuant to the definition of “disability” as contained in the policy, Plaintiff's condition
meets all criteria.

66. Consequently, Defendants’ denial of Plaintiff's Long Term Disability is unreasonable and a
violation of the ERISA Statute,

WHEREFOE, Plaintiffs Humbly and Respectfully Request this Court Grant Plaintiff All Unpaid
Benefits Retroactive to September 12, 2018, Up to the Present Time and All Accumulated

Attorneys Fees.

Respectfully submitted,

 

10 East Mt. Pleasant Avenue
Philadelphia, PA 19119
(215) 500-0709
taylorowenslaw@gmail.com

DATED: f; 2 3040
